DETAILED ACTION
Claims 1 – 18 are pending in the present application. Claims 15-18 have been withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on February 4th, 2021 is acknowledged. Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected invention of Group II, there being no allowable generic or linking claim. 
The Office also thanks Applicant for electing species A1 (pertaining to the powdered fissile material- UN), B20 (pertaining to the additive- BeO), and C2 (pertaining to the method of sintering- hot pressing). The Office has made every effort to follow the chosen species, however because they are still claimed in the alternative form, it was not deemed necessary to search only for those species.
The Office notes that the species election of BeO does not include glassy materials, therefore claim 3 is withdrawn as directed to a non-elected species.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Specification
The disclosure is objected to because of the following informalities:
para. 19,21: “the oxidation resistant particles can have a particle size distribution less than 10% than that of the UN or U3Si2”.  It is unclear what a particles size distribution means in this context. Does it refer to the mean value? What part of the distribution is less than 10%?
Claim 1: A typo “U3Sh” appears for the term U3Si2 in the amended claims of February 4th, 2021 that was not present in the original version of claims filed on January 29th, 2019.
Claim 3 if not withdrawn would be objected to because it recites “the glassy material” as if there were antecedence when it is not positively chosen as the additive. It would be better written as, “wherein the additive is a glassy material, and the glassy material is a borosilicate glass”.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because no distribution of particle sizes is shown. The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed particle size distribution of the additive relative to that of UN or U3Si2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention..
The use of the term “particle size distribution”, applied in both the Specification and claims, is unclear. A particle size distribution must refer to a distribution of values of sizes such as a histogram or graph of particle sizes, whereas no distribution has been disclosed. For example, para. 19 of the Specification states, “the oxidation resistant particles can have a particle size distribution less than 10% than that of the UN or U3Si2” but does not provide any further description of the distribution.  If the distribution of particle sizes is less than 10%, does that mean that the particle sizes are closer to the mean value? What part of the distribution is less than 10%? It is believed that Applicant meant “particle size” rather than “particle size distribution” and the claims will be interpreted as such.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–2, 4, 6, 8–14 are rejected under 35 U.S.C. 103 as being unpatentable over A. Yacout et al, USPGPUB 20150063524 A1.
Regarding claim 1, Yacout discloses a method comprising: mixing a powdered fissile material selected from the group consisting of UN and U3Si2 with an additive selected from oxidation resistant materials (para. 17: UN is among the various fuels cited, para. 18: “A feature of the present invention is the ability to select coating layers that are oxygen diffusion barriers”- a coating or additive is provided), the powdered fissile material comprising grains having grain boundaries (Fisg. 2A-2B; para. 46: grains 34 have a coating on the boundary 36); pressing the mixed fissile and additive materials into a pellet (Fig. 1C; para. 46,58,65: the powder is obtained, then the grains receive the coating, then the powder is sintered. A fuel pellet 26 is formed).

    PNG
    media_image1.png
    488
    666
    media_image1.png
    Greyscale

However, Yacout does not apply the method of sintering the pellet to a temperature greater than the melting point of the additive.
Elsewhere, Yacout teaches sintering the pellet to a temperature greater than the melting point of the additive sufficient for melting of the additive into the grain boundaries of the fissile material and densifying the pellet (para. 15: “attempts have been made to add powders of materials with lower melting temperatures so that those powders will melt and wet each fuel grain during the sintering process”- It is known to use additives with lower melting temperatures during sintering and that they will wet or go into the grain boundaries. In addition, densification is generally known to occur during sintering1).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to try this method along with Yacout’s sintering process. Although Yacout states in reference to melting, “a complete barrier to corrosion resistance is not created because the liquid metal will not surround every grain barrier”, nevertheless, Yacout’s proposed 
Regarding claim 2, Yacout discloses the method recited in claim 1 wherein the additive is selected from the group consisting of molybdenum, titanium, aluminum, chromium, thorium, copper, nickel, manganese, tungsten, niobium, zirconium, yttrium, cerium, and magnesium, alloys containing at least 50 atomic % thereof, magnesium nitride, ZrSi2, ZrSiO4, CrSi2, BeO, and UO2 and glassy materials (Yacout para. 56: “Several other materials have properties that would be desirable as coatings around the grains 34. Some representative examples are: zirconium nitride (ZrN), zirconium hydride (ZrH2), silicon nitride (Si3N4), silicon dioxide (SiO2), aluminum nitride (AlN), silicon carbide (SiC), gadolinium oxide (GdO), titanium nitride (TiN), magnesium oxide (MgO), calcium oxide (CaO), and elemental zirconium, molybdenum, and silicon”).

Regarding claims 4, 8, and 9, Yacout discloses the method recited in claim 1 wherein the oxidation resistant additive materials have a melting point lower than the sintering temperature of the fissile material (Yacout’s teachings comprise implementing molybdenum as an additive for example, which melts at 2622C2, whereas UN melts at around 2850C3. Therefore Yacout would have comprised such a combination for the melting point temperature). Regarding claims 8-9, this combination among others would also have resulted in the melting point of the additive being from 200°C to 300°C below the sintering temperature. 


Regarding claim 6, Yacout discloses the method recited in claim 1, however Yacout fails to teache the weight percent of the additive to the fissile material.
Hallstadius also teaches UN fuel pellets,
wherein the additive is present in amounts less than 20 weight percent of the fissile material (Hallstadius para. 16,35: the amount of the additive should be equal to or less than 30% by volume of the nuclear fuel, and advantageously less than 25, 20, 15, or 10% by volume of the nuclear fuel- when the additive is for example molybdenum. Since Mo has a comparable density to that of  UN (10.2 relative to 11.3 g/cm3), this would translate to advantageously less than about 10 weight percent, satisfying the criteria).
It would have been obvious to one of ordinary skill in the art to apply the known weight percentages of the additive taught by Hallstadius to the fuel of Yacout. According to Yacout para. 35, this permits the additive to “react with water to form a tight, water insoluble, protective layer over the UN content”. The optimization of the material combination of the additive with the fissile material is also expected as a matter of normal procedure. See also MPEP 2144.05 Section II on Optimization of Ranges.

Regarding claims 10-11, Yacout discloses the method recited in claim 1 wherein the particle size distribution of the additive is less than 10% of the particle size of the UN or U3Si2, wherein the particle size distribution of the additive is less than 1% of the particle size of the UN or U3Si2 (Yacout para. 37: “If the initial size of the grain 34 is relatively large, then more layers 38 can be deposited without significantly impinging upon the increase in fuel density”). 
It would have been obvious to one of ordinary skill in the art to try optimizing the particle size of the additive relative to that of UN by making the grain size as large as possible, or relatively speaking, the additive particle size as small as possible, such as less than 10% or 1% of the grain particle size. See MPEP 2144.05 Section II on Optimization of Ranges. Following para. 37, more layers can be deposited without significantly impinging upon the increase in fuel density, which would have helped to increase the resistance to oxidation.
	

Regarding claims 12-14, Yacout discloses the method recited in claim 1 wherein the additives may be coated to the U3Si2 or UN powders to form protective layers through vapor deposition before pressing into pellets and sintering, wherein vapor deposition is selected from the group consisting of physical vapor deposition, chemical vapor deposition, and atomic layer deposition, wherein vapor deposition is used to coat the outside of the unsintered pellet with the additive and to penetrate the additive into the pellet body of the UN or U3Si2 (Yacout Figs. 3A,3B; para. 37: atomic layer deposition is used).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yacout in view of Lars Hallstadius et al*, USPGPUB 20110206174 A1
Regarding claim 7, Yacout discloses the method recited in claim 1, however Yacout fails to explicitly disclose the type of sintering other than pressing at para. 58.
Hallstadius also teaches a method of sintering nuclear fuel consisting of UN (see para. 29-30) wherein sintering is selected from the group consisting of pressureless sintering, hot pressing, hot isostatic pressing, spark plasma sintering, field assisted sintering, and flash sintering (Hallstadius para. 21,46: hot pressing is used, involving a specific high pressure and specific high temperature for a nuclear fuel pellet).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Yacout to apply the known technique of hot pressing taught by Hallstadius. According to Hallstadius, this type of sintering is used for uranium-containing compounds with an additive in nuclear fuel pellets.
Allowable Subject Matter
Claim 5 would be objected to as being dependent upon a rejected base claim if the 35 U.S.C. 112(b) issues were resolved, assuming the Office’s interpretation were maintained, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  No prior art, either alone or in combination, suggests wherein the oxidation resistant additive materials have a melting point greater than the sintering temperature of the fissile material and a particle size distribution less than that of the UN or U3Si2. Yacout was the only prior art suggesting sintering the pellet to a temperature greater than the melting point of the additive sufficient for melting of the additive into the grain boundaries of the fissile material, however lower rather than higher melting temperatures are suggested.
Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Blocher Col. 2 ll. 22-37 teaches uranium nitride fuel with an inner coating of BeO. The combination of Hallstadius and Yacout could also have been applied to reject claim 1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 German, R.M., Suri, P., & Park, S.J. (2009). Liquid phase sintering. Journal of materials science, 44(1), p.3,Fig. 1 * previously cited in the IDS.
        2 (2012) “Visual Elements Periodic Table”, Royal Society of Chemistry, downloaded on June 02, 2012 from https://www.rsc.org/periodic-table/element/42/molybdenum.
        3 Dell, R. M.*, Wheeler, V. J., & Bridger, N. J. (1967). Hydrolysis of uranium mononitride. Transactions of the Faraday Society, 63, 1286-1294.	* previously cited in the IDS